WISS, Judge
(concurring in part and in the result):
I agree that, in light of the medical officer’s, certificate, the sentence to bread and water should not have been executed. RCM 1113(d)(5), Manual for Courts-Martial, United States, 1984. Additionally, for the reasons set forth in my separate opinion in United States v. Yatchak, 35 MJ 379, 381 (CMA 1992), I agree that appellant was not “attached to or embarked in a vessel.” Accordingly, I concur in the result and in the relief afforded in the majority opinion.